DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 23 January 2020 has been entered.  After entry of the amendment claims 1-3, 6-10, 14-21, 23-25, and 28 are currently pending in the application.

Claim Rejections - 35 USC § 112
Claims 15, 18, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15 it is unclear as to whether or not the limitation of “curing for at least 13 days” is intended to be one of the at least one conditions or if the at least one conditions only refers to “50-90% humidity”, “20-35OC” and “an atmosphere enriched in CO2” and that the limitation of “curing for at least 13 days” is a required claim limitation.  Clarification is requested.
In claim 18, the phrase “the molar ratio of “MgSO4:H2O” lacks proper antecedent basis.	
2/g” to refer to both surface area and particle size.  It would appear that the unit “m2/g” should refer to the surface area and not the particle size as surface area is usually defined using units of “m2/g” and particle size is usually defined as “mm”, “microns”, etc.  Accordingly applicant needs to utilize consistent terminology.  Also this claim refers to two different particle sizes of magnesium sulfate however claim 14 (the claim from which this claim depends) seems to suggest that only 1 size of magnesium sulfate is utilized.  It appears that this claim should depend from claim 23. Clarification is requested.
In claim 28 the phrase “the organic acid” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 107266009 A.
The reference teaches, in example 1, a fireproof door filling material comprises the following raw materials in parts by weight: 35 parts of perlite, 17 parts of bentonite, 11 parts of magnesium sulfate, 19 parts of magnesium oxide, 11 parts of calcium hydroxide, 5 parts of boron oxide, 6 parts of lignin, 8 parts of synthetic fibers, 10 parts of vermiculite, 19 parts of sepiolite, 14 parts of waste glass, 20 parts of foamed cement, 2 parts of inorganic binder, 0.5 part of air entraining agent, 0.3 part of hardener, 0.4 water reducing agent and 7 parts of water.  A translation typo appears to be present in reference to the water reducing agent and water components (this is based on the description of the components recited earlier in the document and also claim 2).  The synthetic fiber is polypropylene fiber.  The inorganic binder is water glass with the advantages of strong adhesion, good heat resistance and good water resistance.
The instant claims are met by the reference.
As for claim 1, the reference teaches magnesium oxide, magnesium sulfate, water, fibers (polypropylene) and adhesive (inorganic binder which is water glass).
As for claim 2, the fiber is polypropylene.
As for claim 6, the composition comprises perlite, vermiculite and waste glass which meets the aggregate component.
As for claim 7, the composition comprises perlite.
.

Claims 1, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al (US Patent Application Publication No. US 2019/0330113 A1).
The reference teaches, in the examples, a composition comprising magnesium oxide, magnesium sulfate, fiber, hardening agent, chemical additives, pigments, diamond/quartz sand and water.  The chemical additives are citric acid and calcium carbonate.
The instant claims are met by the reference.
As for claim 1 the reference teaches magnesium oxide, magnesium sulfate, water, fiber, and hardening agent.  The hardening agent is believed to meet the adhesive.
As for claim 6, the composition teaches diamond/quartz sand which meets the aggregate component.
As for claim 9, the reference teaches that citric acid can be added.
As for claim 10, the composition forms a synthetic stone slab which would be an example of a structural assembly board.

Claims 1-2, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 107117930 A.
The reference teaches, in example 1, a composition for a door panel comprising 50 parts of foaming agent, 30 parts of perlite powder, 20 parts of ore filler, 10 parts of magnesium sulfate, 14 parts of magnesium oxide, 3 parts of expandable graphite, 4 parts of zinc borate, 8 
The instant claims are met by the reference.
As for claim 1, the reference teaches magnesium oxide, magnesium sulfate, water, fiber and adhesive and other components.
As for claim 2, the addition of polypropylene fibers is taught.
As for claim 6, the reference teaches perlite which meets the aggregate.
As for claim 7, the reference teaches perlite.
As for claim 10, as the reference teaches a door core plate it would be an example of a structural assembly board.

Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 105218148 A.
The reference teaches, in the abstract, a fireproof composite door core board material prepared by utilizing waste silica gel cracking residue comprises 150-300 pts. wt. waste silica gel cracking residue, 200-350 pts. wt. sulfur aluminate cement, 160-350 pts. wt. aluminate cement, 50-80 pts. wt. alumina, 60-70 pts. wt. magnesium oxide having particle size of less than 1 mm, 45-70 pts. wt. 20% magnesium sulfate solution, 10-30 pts. wt. cracking fiber, 5-10 pts. wt. urea-formaldehyde glue, 2-4 pts. wt. potassium aluminum sulfate, 30-40 pts. wt. kaolin, 20-30 pts. wt. expanded perlite, 1-5 pts. wt. water-reducing agent, 1-5 pts. wt. early strength agent, 0.5-3 
The instant claims are met by the reference.
As for claim 1, the reference teaches magnesium oxide, magnesium sulfate, cracking fiber, urea-formaldehyde glue, perlite, and water.
As for claim 6, the reference teaches expanded perlite which meets the aggregate component.
As for claim 7, the reference teaches expanded perlite.
As for claim 10, the reference teaches the formation of a board which meets the structural assembly board.

Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 107010991 A.
The reference teaches, in the abstract, a fireproof heat insulation board prepared from 100 parts of magnesium oxide, 75-90 parts of magnesium sulfate, 20-30 parts of fly ash, 20-30 parts of polystyrene particles, 15-20 parts of sodium silicate, 2-5 parts of water-soluble polyvinyl alcohol fibers, 4-6 parts of a bonding component and 1-1.5 parts of a foaming agent.  According to the example, water is added and boards are formed.
The instant claims are met by the reference.
As for claim 1, the reference teaches a composition comprising magnesium sulfate, magnesium oxide, water, polyvinyl alcohol fiber, a bonding agent and water.

As for claim 7, the composition contains fly ash.
As for claim 10, the reference teaches the formation of a board which would meet the structural assembly board.  

Claims 1-2, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106246078 A.
The reference teaches, in example 1, a composition for producing a door core board comprising 10 parts light calcined magnesia powder, 2 parts magnesium sulfate, 0.05 parts chitosan, 0.05 parts magnesium aluminate spinel, 0.6 parts pine wood chips, 1.5 parts sodium starch octenyl succinate, 0.8 parts phosphate starch, 0.1 parts electrical Stone powder, 1 part andalusite powder, 0.8 part of silicone water repellent powder, 0.08 parts of nano silica, 0.1 part of polypropylene fiber, 8 parts of water and 3 parts of foam.
The instant claims are met by the reference.
As for claim 1, the reference teaches magnesia powder, magnesium sulfate, chitosan and starch (which would meet the adhesive component), polypropylene fiber and water.
As for claim 2, the reference teaches polypropylene fiber.
As for claim 6, the reference teaches stone powder, andalusite and pine wood chips which would meet the aggregate.
As for claim 10, the reference teaches the formation of a door core board which would be an example of a structural assembly board.
Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 107140933 A.
The reference teaches, in example 1, a new type of fireproof door filler material comprises the following raw materials in parts by weight: 35 parts of perlite, 16 parts of bentonite, 11 parts of magnesium sulfate, 18 parts of magnesium oxide, 11 parts of calcium hydroxide, 5 parts of boron oxide, 6 parts of lignin , 7 parts of glass fiber, 18 parts of polyester fiber, 11 parts of glass wool, 20 parts of sponge rubber, 15 parts of waste polystyrene board, 19 parts of diatomaceous earth, 1 part of inorganic binder, 0.4 part of air-entraining agent, foaming agent, 0.4 parts of a plasticizer, 0.5 parts of a water reducer and 5 parts of water.  The water reducer is a polycarboxylate water reducing agent.
The instant claims are met by the reference.
As for claim 1, the reference teaches a composition comprising magnesium sulfate, magnesium oxide, glass and polyester fiber, an inorganic binder which meets the adhesive and water.
As for claim 6, the reference teaches perlite which meets the aggregate.
As for claim 7, the reference teaches perlite.
As for claim 8, the reference teaches a polycarboxylate water reducing agent.
As for claim 10, as the reference teaches a door filler material it would be an example of a structural assembly board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 105218148 A.
The reference was discussed previously.
The instant claim is obvious over the reference.
As for claim 3, the reference teaches an amount of fiber that overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	Accordingly based on the above reasoning, the instant claim is obvious over the reference absent evidence showing otherwise.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106246078 A.
The reference teaches, in example 1, a process for producing a board wherein magnesium sulfate is dissolved to prepare a magnesium sulfate solution.  The other raw materials other than the foam are added to the magnesium sulfate solution and stirred.  The foam is then added to form a slurry.  The slurry is injected into a template to be solidified and a core board is obtained after curing.
The instant claims are obvious over the reference.
As for claim 14, while the reference does not recite the same sequence of steps it is believed that the resulting product is the same. According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 19, the reference teaches the addition of aggregates and fibers into the solution.  
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence to the contrary.

Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 104761279 A.
 100 kg of water at 20 ° C, and saturated to form a magnesium sulfate solution. Dissolve 0.5 kg of blowing agent into 25 kg of water to form a uniform foaming liquid. 1 kg of industrial sulfuric acid with a concentration of 92.5% was weighed out.
Preparation of solid raw materials: Weigh 100 kg of light burned magnesia with an activity index of 65%, 2 kg of desulfurized gypsum, 0.8 kg of ultrafine carbon fiber, 0.5 kg of ultrafine silica fume, and 5 kg of first-grade fly ash.
Mold preparation: Clean the mold, apply the release agent to the mold frame, and cover the film on the template.
Stirring: pour the magnesium sulfate solution into the blender, add industrial sulfuric acid, start the mixer and stir for 30 seconds to stop the stirring; then add the ultrafine carbon fiber and stir for 30 seconds to distribute the ultrafine carbon fiber evenly in the mixed solution; Lightly burned magnesia, desulfurized gypsum, ultrafine silica fume and primary fly ash were added and stirred for 180 seconds. The foaming machine was started while stirring, and the prepared foaming liquid was all driven into the mixer through the foaming machine, and stirring was continued for 300 seconds to uniformly stir various raw materials to form a foaming slurry.
Pouring: Pour the appropriate amount of foamed slurry into the prepared mold, hand tamping, then scrape with a squeegee, measure the thickness of the slurry with a measuring tool, and over the thickness of the specification, scrape off the excess slurry again. Until the specified thickness is reached.

The instant claims are obvious over the reference.  
As for claim 14, while the reference does not recite the same sequence of steps it is believed that the resulting product is the same. According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 15, the mixture is cured at 30 ° C which meets one of the recited limitations.
As for claim 19, the reference teaches the addition of aggregates (silica fume and fly ash) and fibers into the solution.  
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence to the contrary.

Allowable Subject Matter
Claims 16-18, 20-21, 23-25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or fairly suggest the claimed limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


ajg
March 22, 2021